Case 3:17-cv-02580-JLS-JLB Document 90-1 Filed 12/07/18 PageID.2242 Page 1 of 20




                   EXHIBIT A
Case 3:17-cv-02580-JLS-JLB  Document
             Case 1:18-mc-00500      90-1 1Filed
                                Document          12/07/18
                                              Filed 11/01/18PageID.2243
                                                              Page 1 of 2 Page 2 of 20



  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK
  ------------------------------------------------------------ x
  FLOWERS FOODS, INC., a Georgia Corporation; :
  FLOWERS BAKERIES, LLC, a Georgia Limited:
  Liability Company,                                           :   Civil Action No.
                                                               :
                                   Petitioner-Defendants, :
  v.                                                           :     PETITIONER-DEFENDANTS’
                                                               :   MOTION TO QUASH SUBPOENA TO
  DANIEL LUDLOW, an individual,                                :     ERNST & YOUNG, LLP AND
                                Respondent-Plaintiff.          :           MOTION FOR
                                                               :        PROTECTIVE ORDER
                                                               :
  ------------------------------------------------------------ x

          PLEASE TAKE NOTICE that, upon the Declaration of Frank L. Tobin dated

  November 1, 2018, and Exhibit A annexed thereto, the Declaration of Vandy Davis, and Exhibit

  B annexed thereto, the accompanying Memorandum of Law, and all prior pleadings and

  proceedings in this action, the undersigned will move this Court before the assigned United

  States District Judge, in the United States District Court for the Southern District of New York,

  500 Pearl Street, New York, New York 10007, on a date and time to be determined by the Court,

  (i) for an Order quashing the Subpoena to Ernst & Young, LLP and for a protective order

  precluding Plaintiff from seeking the production of documents and testimony from Ernst &

  Young, LLP, pursuant to Federal Rules of Civil Procedure 45, 26(b), and 26(c), and (ii) for such
  other and further relief as this Court may deem just and proper.
Case 3:17-cv-02580-JLS-JLB  Document
             Case 1:18-mc-00500      90-1 1Filed
                                Document          12/07/18
                                              Filed 11/01/18PageID.2244
                                                              Page 2 of 2 Page 3 of 20



         PLEASE TAKE FURTHER NOTICE that, pursuant to Local Civil Rule 6.1,

  answering papers, if any, shall be served on or before November 8, 2018.


  Dated: New York, New York
         November 1, 2018

                                                     Respectfully submitted,

                                                     OGLETREE, DEAKINS, NASH,
                                                      SMOAK & STEWART, P.C.

                                                     By:       /s/ Christina M. Schmid
                                                           Christina M. Schmid
                                                           599 Lexington Avenue, 17th Floor
                                                           New York, New York 10022
                                                           (212) 492-2500
                                                           christina.schmid@ogletree.com
                                                           Attorneys for Petitioner-Defendants
                                                           Flowers Foods, Inc. and Flowers
                                                           Bakeries, LLC




                                                                                          36201935.1
Case 3:17-cv-02580-JLS-JLB  Document
            Case 1:18-mc-00500       90-1 2 Filed
                                Document     Filed12/07/18
                                                   11/01/18 PageID.2245
                                                             Page 1 of 17 Page 4 of 20



  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK
  ------------------------------------------------------------ x
  FLOWERS FOODS, INC., a Georgia Corporation; :
  FLOWERS BAKERIES, LLC, a Georgia Limited:
  Liability Company,                                           :   Civil Action No.
                                                               :
                                   Petitioner-Defendants, :           PETITIONER-DEFENDANTS’
  v.                                                           :      MEMORANDUM OF LAW IN
                                                               :    SUPPORT OF MOTION TO QUASH
  DANIEL LUDLOW, an individual,                                :    SUBPOENA TO ERNST & YOUNG,
                                   Respondent-Plaintiff. :              LLP AND MOTION FOR
                                                               :         PROTECTIVE ORDER
                                                               :
  ------------------------------------------------------------ x
Case 3:17-cv-02580-JLS-JLB  Document
            Case 1:18-mc-00500       90-1 2 Filed
                                Document     Filed12/07/18
                                                   11/01/18 PageID.2246
                                                             Page 2 of 17 Page 5 of 20




                                                      TABLE OF CONTENTS

                                                                                                                                      Page


  ARGUMENT .............................................................................................................................. 3

               I.         Legal Standard for Quashing Subpoenas and Issuing a Protective
                          Order ................................................................................................................ 3

               II.        The EY Subpoena Should be Quashed ............................................................ 3

                          A.         Defendants Have Standing to Contest Plaintiff’s
                                     Subpoena, Which Requires Disclosure of Privileged
                                     and/or Confidential, Proprietary, and Trade Secret
                                     Information. ......................................................................................... 4

                          B.         The Subpoena Is Overbroad and Does Not Comply with
                                     Rule 26. ................................................................................................ 6

                          C.         Defendants Have Already Provided Plaintiff’s Counsel
                                     with Responsive Documentation Requested in the
                                     Subpoena. ............................................................................................. 9

                          D.         The Court Should Enter a Protective Order Barring
                                     Plaintiff From Seeking Discovery From EY, or
                                     Alternatively, Limit EY’s Production to Only Documents
                                     that are Ordered Produced the Court in the Goro Case. .................... 11

  CONCLUSION ......................................................................................................................... 13
Case 3:17-cv-02580-JLS-JLB  Document
            Case 1:18-mc-00500       90-1 2 Filed
                                Document     Filed12/07/18
                                                   11/01/18 PageID.2247
                                                             Page 3 of 17 Page 6 of 20



                                               TABLE OF AUTHORITIES

  Cases                                                                                                 Pages

  Chazin v. Lieberman,
     129 F.R.D. 97 (S.D.N.Y.1990) ..................................................................................................4

  Concord Boat Corp. v. Brunswick Corp.,
     169 F.R.D. 44 (S.D.N.Y. 1996) .................................................................................................9

  Dial Corp. v. News Corp.,
     No. 13CV6802, 2015 WL 3778533 (S.D.N.Y. May 19, 2015) ...........................................8, 10

  During v. City Univ. of N.Y.,
     No. 05 Civ. 6992, 2006 WL 2192843 (S.D.N.Y. Aug. 1, 2006) ...........................................3, 6

  In re Flag Telecom Holdings, Ltd. Sec. Litig.,
      No. 02 CIV. 3400 WCC, 2006 WL 2642192, at *2 (S.D.N.Y. Sept. 13, 2006) ........................4

  Hughes v. Twenty-First Century Fox, Inc.,
     No. 17CV7093, 2018 WL 1936096 (S.D.N.Y. Apr. 24, 2018) .................................................7

  Langford v. Chrysler Motors Corp.,
     513 F.2d 1121 (2d Cir.1975)......................................................................................................8

  In re Methyl Tertiary Butyl Ether (MTBE) Prod. Liab. Litig.,
      269 F.R.D. 360 (S.D.N.Y. 2010) .............................................................................................11

  In re New York Racing Ass’n Inc.,
      No. 06-12618 (JLG), 2016 WL 6081087 (Bankr. S.D.N.Y. Oct. 17, 2016) ...........................11

  Saye v. Old Hill Partners, Inc.,
     No. 3:03CV1071(DJS), 2004 WL 1944024 (D. Conn. Aug. 31, 2004) ....................................7

  Sierra Rutile Ltd. v. Katz,
      No. 90 Civ. 4913, 1994 WL 185751 (S.D.N.Y. May 11, 1994) ................................................4

  Simon Goro et. al. v. Flowers Foods, Inc. et. al.,
     Case No. 17-CV-02580-JLS-JLB .................................................................................... passim

  Solow v. Conseco, Inc.,
     No. 06 CIV. 5988 BSJTHK, 2008 WL 190340, at *5 (S.D.N.Y. Jan. 18, 2008) ..................5, 6

  Sullivan Marketing, Inc. v. Valassis Communications, Inc.,
      No. 93 Civ. 6350, 1994 WL 177795 (S.D.N.Y. May 5, 1994) ..................................................5

  US Bank Nat’l Ass’n v. PHL Variable Ins. Co.,
     12 Civ. 6811(CM)(JCF), 2012 WL 5395249 (S.D.N.Y. Nov. 5, 2012) ....................................7
Case 3:17-cv-02580-JLS-JLB  Document
            Case 1:18-mc-00500       90-1 2 Filed
                                Document     Filed12/07/18
                                                   11/01/18 PageID.2248
                                                             Page 4 of 17 Page 7 of 20



  Zinter Handling, Inc. v. Gen. Elec. Co.,
      No. 04CV500(GLS/DRH), 2006 WL 3359317 (N.D.N.Y. Nov. 16, 2006) ..............................4

  Statutes

  FLSA ................................................................................................................................................1

  Other Authorities

  Federal Rule of Civil Procedure 26 ...............................................................................3, 6, 8, 9, 11

  Federal Rule of Civil Procedure 30(b)(6) ................................................................................2, 6, 9

  Federal Rule of Civil Procedure 45 .............................................................................................3, 4
Case 3:17-cv-02580-JLS-JLB  Document
            Case 1:18-mc-00500       90-1 2 Filed
                                Document     Filed12/07/18
                                                   11/01/18 PageID.2249
                                                             Page 5 of 17 Page 8 of 20



         This Motion seeks to quash a third-party subpoena issued on behalf of Respondent-Plaintiff

  Daniel Ludlow (referred to herein as “Plaintiff”) in the case of Ludlow v. Flowers Foods, Inc., et

  al., pending in the District Court for the Southern District of California. The subpoena names New

  York City, New York as the place of compliance.

         Plaintiff is a former independent contractor franchisee who entered into a Distributor

  Agreement with non-party Flowers Baking Company of Henderson, LLC for the exclusive rights

  to distribute baked goods within a certain defined geographical territory in Southern California.

  Plaintiff initiated the current action against Petitioner-Defendants Flowers Foods, Inc. and Flowers

  Bakeries, LLC (referred to herein collectively as “Defendants”), on behalf of himself and other

  distributors he seeks to represent, alleging that they were improperly classified as independent

  contractors and denied overtime and other compensation in violation of the FLSA and California

  wage and hour laws.

         Ernst & Young, LLP (“EY”), who is not a party to this litigation, is an accounting firm

  which Defendant Flowers Foods, Inc. engaged in 2017 to provide services in connection with

  analyzing revenue recognition practices. See Declaration of Vandy Davis (“Davis Decl.”) at ¶ 2.

  EY’s work on this project touched on many areas of Defendants’ business which are unrelated to

  the subject matter of this employment misclassification case. Id.

         On or about October 19, 2018, Plaintiff served a Subpoena to Testify at a Deposition in a

  Civil Action upon EY (the “Subpoena”) including three (3) broad requests for the production of

  documents related to EY’s retention by Flowers Foods, Inc. and its subsidiaries, including but not

  limited to, Flowers Bakeries, LLC (collectively defined by the subpoena as “FLOWERS”), to

  assess and consider the new revenue recognition standards set forth in FASB topic 606. See Exhibit

  A (a true and correct copy of the Subpoena). This analysis is irrelevant to the issue of independent



                                                   1
Case 3:17-cv-02580-JLS-JLB  Document
            Case 1:18-mc-00500       90-1 2 Filed
                                Document     Filed12/07/18
                                                   11/01/18 PageID.2250
                                                             Page 6 of 17 Page 9 of 20



  contractor misclassification because any assessment of Flowers’ revenue recognition practices

  assumes an independent contractor relationship. David Decl. at ¶ 2.

         Notably, the Subpoena does not “describe with reasonable particularity the matters for

  examination” in violation of Federal Rule of Civil Procedure 30(b)(6). In fact, the Subpoena does

  not provide any statement of the requested “matters for examination.” The Subpoena is therefore

  void with respect to its demand for testimony from EY.

         Further, by its grossly overly broad requests, the Subpoena implicates a wide range of

  privileged and/or proprietary, confidential, and trade secret information that is not relevant to the

  subject matter of the litigation and the disclosure of which could cause substantial harm to

  Defendants. Plaintiffs cannot show a substantial need for the documents that cannot otherwise be

  met: either because there is no substantial need, or because the need can be met through discovery

  requests to Defendants.

         Defendant Flowers Foods, Inc. has already provided many of the documents sought in the

  case of Simon Goro et. al. v. Flowers Foods, Inc. et. al., Case No. 17-CV-02580-JLS-JLB (“Goro

  Case”) pending in the Southern District of California and also brought by Plaintiff’s counsel. In

  that case, Plaintiff’s counsel has also shown a propensity to violate protective orders, causing an

  even greater risk that confidential information will be improperly disclosed should EY have to

  comply with the subpoena and produce documents and testimony. Accordingly, the Subpoena

  should be quashed and a protective order issued.




                                                   2
Case 3:17-cv-02580-JLS-JLB  Document
             Case 1:18-mc-00500      90-1 2Filed
                                Document          12/07/18
                                              Filed 11/01/18PageID.2251
                                                              Page 7 of 17Page 10 of 20



                                             ARGUMENT

  I.     Legal Standard for Quashing Subpoenas and Issuing a Protective Order

         Federal Rule of Civil Procedure 45 governs the use of subpoenas. “Subpoenas issued under

  Rule 45 of the Federal Rules of Civil Procedure are subject to Rule 26(b)(1)'s overriding relevance

  requirement.” See During v. City Univ. of N.Y., No. 05 Civ. 6992, 2006 WL 2192843, at *3

  (S.D.N.Y. Aug. 1, 2006) (collecting cases). Parties may obtain discovery regarding any non-

  privileged matter that is relevant to any party’s claims or defenses and proportional to the needs of

  the case. Fed. R. Civ. P. 26(b)(1). However, discovery is not permitted to the extent that (1) it is

  unreasonably cumulative or duplicative, (2) it is obtainable from a more convenient, less

  burdensome, or less expensive source, (3) the party seeking discovery had ample opportunity to

  obtain the information by discovery in the action, or (4) the proposed discovery is outside the scope

  permitted by Rule 26(b)(1). Fed. R. Civ. P. 26(b)(2)(C).

         Upon request, the Court must quash a subpoena where the subpoena requires disclosure of

  privileged matter or subjects a non-party to an undue burden. Fed. R. Civ. P. 45(d)(3)(A)(iii)-(iv).

  The Court may quash a subpoena to protect a person subject to or affected by a subpoena where

  compliance with the subpoena would include disclosure of confidential commercial information.

  Fed. R. Civ. P. 45(d)(3)(B)(i). Further, the Court is empowered to issue an order to protect a person

  from “annoyance, embarrassment, oppression, or undue burden or expense.” Fed. R. Civ. P.

  26(c)(1).

  II.    The EY Subpoena Should be Quashed

         The Court should quash Plaintiff’s Subpoena to EY because (1) compliance would require

  the disclosure of privileged and/or confidential, proprietary, and trade secret commercial

  information to the detriment of Defendants; (2) the subpoena seeks information unrelated to the

  subject matter of this litigation in violation of Federal Rule of Civil Procedure 26(b)(1); (3)

                                                   3
Case 3:17-cv-02580-JLS-JLB  Document
             Case 1:18-mc-00500      90-1 2Filed
                                Document          12/07/18
                                              Filed 11/01/18PageID.2252
                                                              Page 8 of 17Page 11 of 20



  Plaintiff’s counsel have received documentation responsive to its subpoena from Defendants in

  other litigation; (4) Plaintiff cannot demonstrate a substantial need for the documents; and (5)

  Plaintiff’s counsel has demonstrated a propensity to violate protective orders in other cases.

         A.      Defendants Have Standing to Contest Plaintiff’s Subpoena, Which Requires
                 Disclosure of Privileged and/or Confidential, Proprietary, and Trade Secret
                 Information.

         As a threshold matter, even though the subpoena is not directed to Defendants, Defendants

  have standing to contest it. A party has standing to quash a subpoena served on a third party where

  the party has a personal right or interest in the documents sought by the subpoena. See In re Flag

  Telecom Holdings, Ltd. Sec. Litig., No. 02 CIV. 3400 WCC, 2006 WL 2642192, at *2 (S.D.N.Y.

  Sept. 13, 2006) (finding that because subpoena to accounting firm sought documents that dealt

  with party’s financial affairs, party had standing to challenge the subpoena); Chazin v. Lieberman,

  129 F.R.D. 97, 98 (S.D.N.Y.1990) (finding a party had standing to challenge a subpoena served

  on non-party financial institutions based on privacy grounds); Sierra Rutile Ltd. v. Katz, No. 90

  Civ. 4913, 1994 WL 185751, at *2 (S.D.N.Y. May 11, 1994) (party may have “a sufficient privacy

  interest in the confidentiality of records pertaining to their personal financial affairs so as to give

  them standing to challenge the subpoenas.”); Zinter Handling, Inc. v. Gen. Elec. Co., No.

  04CV500(GLS/DRH), 2006 WL 3359317, at *3 (N.D.N.Y. Nov. 16, 2006) (concluding that

  because the subpoena “could reasonably require [the accounting firm] to produce banking and

  financial records,” the corporate movants' privacy interests in these documents gave them standing

  to object to the subpoena.”).

         Federal Rule 45(d)(3)(A)(iii) requires a court to quash or modify a subpoena which requires

  the disclosure of privileged or other protected matter. Fed. R. Civ. P. 45. Rule 45(d)(3)(B) permits

  a court to quash a subpoena if compliance with the subpoena requires “disclosing a trade secret or

  other confidential research, development, or commercial information.” Id. When considering
                                                    4
Case 3:17-cv-02580-JLS-JLB  Document
             Case 1:18-mc-00500      90-1 2Filed
                                Document          12/07/18
                                              Filed 11/01/18PageID.2253
                                                              Page 9 of 17Page 12 of 20



  whether information is confidential such that it falls under this rule, a court may consider such

  things as “(1) the extent to which information is known outside the business; (2) the extent to

  which information is known to those inside the business; (3) the measures taken to guard the

  secrecy of the information; and (4) the value of the information to the business and its

  competitors.” Sullivan Marketing, Inc. v. Valassis Communications, Inc., No. 93 Civ. 6350, 1994

  WL 177795, at *2 (S.D.N.Y. May 5, 1994) (finding information confidential based on these

  standards). Moreover, a non-party should not be required to produce confidential information in

  litigation in which it has no interest. See Solow v. Conseco, Inc., No. 06 CIV. 5988 BSJTHK, 2008

  WL 190340, at *5 (S.D.N.Y. Jan. 18, 2008) (“Protective Order or not, the Court will not require

  the production of confidential documents, relating to a non-party, that have no relevance to this

  case”).

            Through the accounting services EY was engaged to provide to Defendant Flowers Foods,

  Inc., EY was privy to Defendants’ confidential, proprietary, and trade secret commercial

  information, including but not limited to financial information, customer information, business

  plans and strategies, sales and marketing plans, operational strategies and processes, pricing,

  product plans, and the identities of and nature of the Company’s dealings with its employees,

  suppliers, and customers. See Davis Decl. at ¶ 3. Flowers Foods, Inc.’s business is highly

  competitive and the protection of its confidential, proprietary, and trade secret commercial

  information is vital to protect its competitive advantage and prevent others from gaining an unfair

  competitive advantage. See id. at ¶ 4. Plaintiff’s counsel also admits the confidential nature of this

  information. Tobin Decl. at ¶ 3. Flowers Foods, Inc. and its subsidiaries take extensive measures

  to protect this information, including that Flowers Foods, Inc. entered into a confidentiality

  agreement with EY which prohibits EY from disclosing its confidential and/or proprietary



                                                    5
Case 3:17-cv-02580-JLS-JLB  Document
            Case 1:18-mc-00500       90-1 2 Filed
                                Document     Filed12/07/18
                                                   11/01/18 PageID.2254
                                                             Page 10 of 17Page 13 of 20



  information to third parties. See Davis Decl. at ¶ 4. Requiring EY to comply with the Subpoena

  would violate the confidentiality agreement and permit Plaintiff significant access to Defendants'

  confidential, proprietary, and trade secret information. See id.

         Additionally, the Subpoena does not state the matters on which testimony is sought. See

  Exhibit A. Instead, it states, “Please see Attachment A.” Id. But Attachment A does not specify

  any such matters or otherwise state any deposition topics. Id. The Subpoena therefore violates

  Federal Rule of Civil Procedure 30(b)(6), which requires subpoenas directed at organizations to

  “describe with reasonable particularity the matters for examination.” Plaintiff’s Subpoena is

  therefore void with respect to its demand for testimony. Even assuming the Subpoena seeks

  testimony regarding the document requests set forth in Attachment A, such information constitutes

  Defendants’ confidential, proprietary, and trade secret commercial information. Thus, for the same

  reasons production of these documents would be improper, witness testimony regarding the

  documents would also be improper.

         B.      The Subpoena Is Overbroad and Does Not Comply with Rule 26.

         Plaintiff’s Subpoena to EY does not fall within the scope of proper discovery under the

  Federal Rules because the Subpoena’s broad requests stretch far beyond the subject matter of this

  litigation and unabashedly seek irrelevant documents and information in violation of Rule 26.

         Subpoenas must seek discoverable information within Rule 26(b)(1). See During v. City

  Univ. of N.Y., No. 05 Civ. 6992, 2006 WL 2192843, at *3 (S.D.N.Y. Aug. 1, 2006). Rule 26

  confines discovery to relevant matters. Fed. R. Civ. P. 26(b)(1). If the movants have standing to

  object to the subpoena, “the next inquiry requires weighing the relevance or probative value of the

  documents being sought against the privacy interests ... asserted.” Solow v. Conseco, Inc., No. 06

  CIV. 5988 BSJTHK, 2008 WL 190340, at *4 (S.D.N.Y. Jan. 18, 2008). “The burden of


                                                    6
Case 3:17-cv-02580-JLS-JLB  Document
            Case 1:18-mc-00500       90-1 2 Filed
                                Document     Filed12/07/18
                                                   11/01/18 PageID.2255
                                                             Page 11 of 17Page 14 of 20



  demonstrating relevance is on the party seeking discovery.” US Bank Nat'l Ass'n v. PHL Variable

  Ins. Co., 12 Civ. 6811(CM)(JCF), 2012 WL 5395249 at *3 (S.D.N.Y. Nov. 5, 2012). Plaintiff

  cannot meet this burden.

         Moreover, all three document requests in the Subpoena are unquestionably overbroad in

  that they inexplicably seek documents related to Flowers Foods, Inc. and all of its subsidiaries

  nationwide in an action where Flowers Foods, Inc. and Flowers Bakeries, LLC are the only named

  defendants. Further, the requests are not reasonably limited in time; in fact, they contain no time

  limitation at all. Hughes v. Twenty-First Century Fox, Inc., No. 17CV7093, 2018 WL 1936096

  (S.D.N.Y. Apr. 24, 2018) (“Whether a subpoena imposes an undue burden, as will support motion

  to quash depends on such factors as: . . (4) time period covered by it”); Saye v. Old Hill Partners,

  Inc., No. 3:03CV1071(DJS), 2004 WL 1944024, at *5 (D. Conn. Aug. 31, 2004) (quashing

  subpoena where requested time period was overbroad). In addition, the document requests in the

  Subpoena are broader that what Plaintiff’s counsel asked for in the Goro case. Tobin Decl. at ¶ 3.

  The Subpoena should be quashed on these bases alone.

         Further, Plaintiffs’ requests are overbroad as to scope and necessarily encompass irrelevant

  documents and information. Plaintiff’s first request directs that EY produce “[a]ll DOCUMENTS

  and ESI relating to YOUR retention by FLOWERS to assess and consider the new revenue

  recognition standards set forth in FASB topic 606.” See Ex. A, Request No. 1. FASB topic 606

  concerns “Revenue from Contracts With Customers.” Defendant Flowers Foods, Inc. did engage

  EY in 2017 to perform such an assessment of its revenue recognition practices in light of topic

  606. See Davis Decl. at ¶ 2. However, EY was not asked to assess, and did not assess, whether

  distributors should have been classified as employees rather than independent contractors. Id.

  Instead, EY assessed when Flowers could recognize revenue on the sale of its baked goods. Id.



                                                   7
Case 3:17-cv-02580-JLS-JLB  Document
            Case 1:18-mc-00500       90-1 2 Filed
                                Document     Filed12/07/18
                                                   11/01/18 PageID.2256
                                                             Page 12 of 17Page 15 of 20



  This request is therefore overbroad on its face, as it seeks all documents and ESI “relating to”

  Flowers’ retention of EY, as opposed to those related to Flowers’ distributor program.

          Additionally, EY’s assessment of Flowers’ revenue recognition practices with respect to

  topic 606 assumes distributors and Flowers are in an independent contractor relationship. Davis

  Decl. at ¶ 2. Thus, no assessment of Flowers’ distributor program under topic 606 would be

  performed if distributors and Flowers were in a relationship other than an independent contractor

  relationship. Id. Plaintiff’s request for all documents related to EY’s assessment therefore

  necessarily encompasses documents which have no bearing on whether distributors were properly

  classified as independent contractors. The request is patently overbroad.

          Similarly, Plaintiff’s second request seeks “[a]ll DOCUMENTS and ESI relating to any

  assessment and consideration by YOU [EY] of FLOWERS’ revenue recognition under the FASB

  rules in place prior to the enactment of topic 606.” See Ex. A, Request No. 2. As with Plaintiff’s

  first request, this request seeks a broad category of documents pertaining to Defendants or its

  subsidiaries, rather than those pertaining to Flowers’ distributor program. Here, too, Plaintiff made

  no effort whatsoever to relate this request to the subject matter at issue in this litigation.

          Thus, Plaintiff has no legitimate interest in obtaining information related to EY’s services

  that did not involve the distributor program. Accordingly, it can only be assumed that Plaintiff’s

  requests are a fishing expedition and/or an improper attempt to gain leverage in this litigation. A

  party may not simply engage in a fishing expedition. See Langford v. Chrysler Motors Corp., 513

  F.2d 1121, 1126 (2d Cir.1975) (upholding trial court's order quashing a subpoena on plaintiff's

  motion where the records “had no relevance to the main issues in the case”); see also Dial Corp.

  v. News Corp., No. 13CV6802, 2015 WL 3778533, at *3 (S.D.N.Y. May 19, 2015) (quashing

  subpoena where requested documents were “overbroad and would include irrelevant, or



                                                     8
Case 3:17-cv-02580-JLS-JLB  Document
            Case 1:18-mc-00500       90-1 2 Filed
                                Document     Filed12/07/18
                                                   11/01/18 PageID.2257
                                                             Page 13 of 17Page 16 of 20



  marginally relevant documents.”). The requests are so broad that compliance with them would

  necessarily include irrelevant information. As such, the requests are improper and should be

  quashed. Concord Boat Corp. v. Brunswick Corp., 169 F.R.D. 44, 53 (S.D.N.Y. 1996) (quashing

  subpoena where subpoena “calls for documents that are wholly irrelevant to the underlying . . .

  litigation”). In fact, the information sought in the Goro case was much narrower. Tobin Decl. at

  ¶ 3.

         Further, and as set forth above, the Subpoena violates Rule 30(b)(6) by failing to “describe

  with reasonable particularity the matters for examination.” Thus, even were the Court to construe

  the Subpoena as requesting testimony regarding the documents sought in Attachment A, such a

  request would be impermissibly overbroad for the same reasons the document requests are

  overbroad.

         C.      Defendants Have Already Provided Plaintiff’s Counsel with Responsive
                 Documentation Requested in the Subpoena.

         To the extent that the requests in the Subpoena encompass any relevant documents,

  Defendants have already produced those documents to Plaintiff’s counsel in the Goro Case. The

  Goro Plaintiffs have moved to compel production of the remaining documents. Thus, Plaintiff’s

  Subpoena improperly attempts to circumvent both the Southern District of California’s pending

  ruling on the motion to compel and the parties’ Protective Order. This is wholly improper.

         Federal Rule of Civil Procedure 26(b)(2) requires courts to limit discovery where “the

  discovery sought is unreasonably cumulative or duplicative, or can be obtained from some other

  source that is more convenient, less burdensome, or less expensive.” Fed. R. Civ. P. 26(b)(2).

  Additionally, Rule 26(g) cautions that discovery should not be propounded “for any improper

  purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation.”

  Fed R. Civ. P. 26 (g)(1)(B)(ii).


                                                   9
Case 3:17-cv-02580-JLS-JLB  Document
            Case 1:18-mc-00500       90-1 2 Filed
                                Document     Filed12/07/18
                                                   11/01/18 PageID.2258
                                                             Page 14 of 17Page 17 of 20



         Here, subject to objections including relevance, Plaintiff’s counsel has already been

  provided with documents responsive to the Subpoena. Plaintiff’s Request No. 3 seeks “[t]he ‘New

  Revenue Standard Scoping Assessment and Considerations’ memorandum YOU [EY] generated

  in July, 2017 for FLOWERS, along with associated appendices.” See Ex. A, Request No. 3. In

  point of fact, despite objections to its relevance,1 Flowers Foods, Inc. produced the New Revenue

  Standard    Scoping Assessment and Considerations’ memorandum to Plaintiff’s counsel in the

  Goro Case subject to a protective order along with some of its appendices. See Tobin Decl. ¶ 3.

  The issue of whether additional documents (totaling four appendices) from EY are required to be

  produced is currently being litigated in the Goro Case.2 It is thus unnecessary for Plaintiffs to

  now seek the same documents again from EY. By serving the Subpoena in this case, Plaintiff’s

  counsel is trying to circumvent the Southern District’s pending decision with regard to the

  discoverability of the very information sought by the Subpoena. That his wholly improper.

         Plaintiff’s counsel should not be permitted to go on a fishing expedition through EY’s files

  merely to locate documentation they already possess. They should also not be permitted to search

  for confidential and proprietary information that is disproportionate to the subject matter of this

  litigation, needlessly harassing Defendants and a third party. Plaintiff’s counsel concedes this

  point, as they are seeking to compel a much narrower set of documents in the Goro case.

         Moreover, Plaintiff cannot demonstrate a need to obtain documents from EY. A subpoena

  should be quashed where information sought is not needed from the non-party. See Dial Corp. v.

  News Corp., No. 13CV6802, 2015 WL 3778533, at *3 (S.D.N.Y. May 19, 2015) (quashing


  1
   Defendants maintain the information sought is far afield to what is discoverable in this case.
  2
    Plaintiff’s counsel has filed a motion to compel production of the appendices that were not
  produced. That motion is being opposed by Flowers Foods, Inc. and will be decided on November
  15, 2018. Magistrate Judge Jill Burkhardt, the Magistrate Judge deciding that motion, is also the
  Magistrate Judge in the instant case.

                                                  10
Case 3:17-cv-02580-JLS-JLB  Document
            Case 1:18-mc-00500       90-1 2 Filed
                                Document     Filed12/07/18
                                                   11/01/18 PageID.2259
                                                             Page 15 of 17Page 18 of 20



  subpoena where defendant could not show need for documents). Plaintiff’s counsel knows how to

  pursue these documents from Defendants from their experience in Goro Case. The issue of what

  documents should be provided is currently being litigated in that case. There is no need to pursue

  the same documents from EY pursuant to the Subpoena while that issue is being litigated in the

  Southern District of California. Plaintiff cannot now claim that there is a legitimate need for EY

  to provide such information, and accordingly the subpoena should be quashed.

         D.      The Court Should Enter a Protective Order Barring Plaintiff From Seeking
                 Discovery From EY, or Alternatively, Limit EY’s Production to Only
                 Documents that are Ordered Produced the Court in the Goro Case.

         In addition to quashing the subpoena, the Court should enter a protective order barring the

  disclosure or discovery of Defendants’ confidential, proprietary, and trade secret information and

  documents from EY. As discussed above, the Subpoena is unreasonably over-broad and seeks

  information unrelated to the subject matter of the litigation; and, to the extent EY would have any

  potentially relevant documents, which is disputed, Plaintiff’s counsel already possesses them.

         Rule 26(c) provides that the Court, upon a showing of good cause, may enter a protective

  order “to protect a party or person from annoyance, embarrassment, oppression, or undue burden

  or expense.... [by] forbidding the disclosure or discovery, or by ‘forbidding inquiry into certain

  matters, or limiting the scope of disclosure or discovery to certain matter.’” Fed. R. Civ. P. 26(c)).

  The rule specifies that the Court may enter a protective order regarding “confidential research,

  development, or commercial information.” Fed. R. Civ. P. 26(c)(1)(G); see also In re Methyl

  Tertiary Butyl Ether (MTBE) Prod. Liab. Litig., 269 F.R.D. 360, 363 (S.D.N.Y. 2010). Courts

  have also found that there is good cause for entry of a protective order where information produced

  will ultimately be irrelevant to the litigation. In re New York Racing Ass'n Inc., No. 06-12618

  (JLG), 2016 WL 6081087, at *12 (Bankr. S.D.N.Y. Oct. 17, 2016)(“[a]n overly broad request may

  justify issuance of a protective order precluding irrelevant discovery.”)
                                                   11
Case 3:17-cv-02580-JLS-JLB  Document
            Case 1:18-mc-00500       90-1 2 Filed
                                Document     Filed12/07/18
                                                   11/01/18 PageID.2260
                                                             Page 16 of 17Page 19 of 20



         Here, the documents and information sought are so highly confidential and proprietary,

  and so unrelated to the underlying litigation, an order designating these documents as confidential

  would not adequately protect Defendants’ interests. Plaintiff’s counsel has admitted the

  confidentiality of the information in other court filings. Tobin Decl. at ¶ 3. In addition, Plaintiff’s

  counsel has already shown a propensity to violate protective orders in other cases. Tobin Decl. at

  ¶ 4. A protective order forbidding disclosure of the documents and information, or any deposition

  of EY, is necessary.

         In the alternative, to the extent the Court requires Defendants to comply with the entirety

  or a portion of Plaintiff’s Subpoena, because of the confidential, proprietary, and trade secret

  nature of the documents and information and the overly-broad scope of the Subpoena’s requests

  (including but not limited to subsidiary-wide requests), the Court should order any production

  subject to the protective order in this case. However, despite being irrelevant, the New Revenue

  Standard      Scoping Assessment and Considerations’ memorandum already produced by

  Defendants, without all of the appendices, is the only document that should be ordered produced.

  In any event, EY should not be ordered to produce any more documents than the court orders

  produced as part of the pending motion in the Goro Case. Plaintiff cannot meet his burden of

  showing that there is good cause to compel the production of any of the other documents sought

  by the Subpoena.




                                                    12
Case 3:17-cv-02580-JLS-JLB  Document
            Case 1:18-mc-00500       90-1 2 Filed
                                Document     Filed12/07/18
                                                   11/01/18 PageID.2261
                                                             Page 17 of 17Page 20 of 20




                                         CONCLUSION

         For the foregoing reasons, this Court should quash Plaintiff’s subpoena to EY and enter a

  protective order precluding Plaintiffs from seeking discovery from EY.

  Dated: New York, New York
         November 1, 2018
                                                     Respectfully submitted,

                                                     OGLETREE, DEAKINS, NASH,
                                                      SMOAK & STEWART, P.C.

                                                     By:       /s/ Christina M. Schmid
                                                           Christina M. Schmid
                                                           599 Lexington Avenue, 17th Floor
                                                           New York, New York 10022
                                                           (212) 492-2500
                                                           christina.schmid@ogletree.com
                                                           Attorneys for Petitioner-Defendants
                                                           Flowers Foods, Inc. and Flowers
                                                           Bakeries, LLC

                                                                                          36202415.1




                                                13
